Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Response to Amendment
In the amendment filed on July 5, 2022, the following has occurred: claim(s) 1, 8, and 15 have been amended. Now, claim(s) 1-5, 7-12, 14-18, and 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. Patent Pre-Grant Publication No. 2018/0307995) in view of Alsafadi (U.S. Patent Pre-Grant Publication No. 2008/0097965) in view of McNair et al. (U.S. Patent Publication No. 10,957,449) in further view of Takata et al. (U.S. Patent Pre-Grant Publication No. 2019/0304603).
As per independent claim 1, Conroy discloses a method for implementing intelligent clinical practice guidelines by a processor, comprising: receiving, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted as an ordered sequence of medical events associated with the patient from the historical data of the patient profile (See Paragraph [0030]: A process is described for accessing a retrospective patient database that includes information about patients, such as ages, weights, diagnoses, vital signs, etc., and feature vectors that are generated/extracted from the records to be used to represent candidate patients for performance of techniques, which the Examiner is interpreting the retrospective patient database to encompass a database that possesses a patient profile having historical data associated with a patient and a collection of CPGs (when combined with Alsafadi' s disclosure of a guideline database that is able to be utilized by the server in accordance with clinical context related data (See Paragraph [0031] of Alsafadi) as described below), and the retrospective database possessing patient records to encompass the ordered sequence of medical events associated with the patient as the features can be extracted from the historical patient information.); training an artificial neural network, in a first training phase under a supervised artificial intelligence-based machine learning operation, using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways (See Paragraph [0031]: A process is described to utilize a training database that stores one or more context training data sets that are used to train machine learning models and each set of context training data may include individual training examples that are labeled with particular context labels and the labels aid in identifying context of the training example, which the Examiner is interpreting this process to encompass the claimed portion as the process is supervised by machine learning.); training the artificial neural network, in a second training phase under the supervised artificial intelligence-based machine learning operation, using the collection of CPGs inclusive of vector representations of features extracted from the collection of CPGs (See Paragraph [0031]: A process is described to utilize a training database that stores one or more context training data sets that are used to train machine learning models and each set of context training data may include individual training examples that are labeled with particular context labels and the labels aid in identifying context of the training example, which the Examiner is interpreting this process to encompass the claimed portion as the process is supervised by machine learning and secondary training is described in Paragraph [0031], and when combined with the CPGs of Alsafadi.); and identifying, during a runtime phase under the supervised intelligence-based machine learning operation (See Paragraph [0005]: Artificial intelligence can be utilized to identify contextually similar patients, which the Examiner is interpreting the ability for an AI to identify user desired information in a certain time span to encompass identifying, during a runtime phase under the supervised artificial intelligence-based machine learning operation.), selected portions of the CPGs according to matches determined the comparison, wherein a sorted list of those of the selected portions of the CPGs describing potential treatments not yet administered to anew patient and being most similar to the ordered sequence of medical events of the one or more patient pathways is provided as output (See Paragraph [0036]: The output of similarity detection engine may be used by the clinician decision application to provide a cohort of contextually similar patients to see what treatments were applied and the outcomes of those treatments, which the Examiner is interpreting to encompass the claimed portion when combined with the CPGs of Alsafadi.).
While Conroy teaches a method for machine learning identification of similarities between a current patient in a certain medical context with a retrospective patient database that includes other patient medical issues and medical procedures, Conroy may not explicitly teach identifying, during a runtime phase under the supervised artificial intelligence-based machine learning operation, selected portions of clinical practice guidelines (CPGs) according to matches determined from the comparison, wherein a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output. 
Alsafadi teaches a method for identifying, during a runtime phase under the supervised artificial intelligence-based machine learning operation, selected portions of clinical practice guidelines (CPGs) (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant information/parts to encompass identifying selected portions of CPGs.) according to matches determined from the comparison, wherein a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include identifying, during a runtime phase under the supervised artificial intelligence-based machine learning operation, selected portions of clinical practice guidelines (CPGs) as taught by Alsafadi to be combined with Conroy's disclosure of utilizing machine learning models for identifying similarity between current patients in a certain medical context with patient information in a database that possesses information of patient medical procedure. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
While Conroy/Alsafadi discloses the method as described above, Conroy/Alsafadi may not explicitly teach [... ] CPGs describing potential treatments not yet administered to a new patient [... ].
McNair teaches a method for [... ] CPGs describing potential treatments not yet administered to a new patient [... ] (See col. 43, ll. 5-10: A process is described for selecting care-pathway or future treatment program to implement for the patient and based on the frequently occurring events for each cluster, determining a recommendation for a target patient, which the Examiner is interpreting to encompass the potential treatments not yet administered to a new patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy/Alsafadi to include CPGs describing potential treatments not yet administered to a new patient as taught by McNair and can be combined with Conroy/Alsafadi as McNair can utilize a neural network (See col. 18, ll. 33-50: A fuzzy neural network can be utilized as an agent solver.). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy/Alsafadi with McNair with the motivation of improving natural language processing services (See Summary of McNair in col. 2, ll. 31-32).
While Conroy/Alsafadi/McNair discloses the method as described above, Conroy/Alsafadi/McNair may not explicitly teach generating, according to the first training phase, a first model comprising one or more patient pathway models using the historical data containing only structured data stored in the database; generating, discretely from the first model and according to the second training phase, a second model comprising one or more CPG models using only unstructured data stored in the database and at least one external source; and performing a comparison of similarity metrics between vector representations of an output of the first model and an output of the second model.
Takata teaches a method for generating, according to the first training phase, a first model comprising one or more patient pathway models using the historical data containing only structured data stored in the database (See Paragraphs [0042]-[0043]: The model management server can be coupled to a models store to store trained model in various formats with metadata to describe the trained models, a database stores precalculated features with raw data such as structured data and unstructured data, which the Examiner is interpreting the model management server that stores trained models in various formats with structure data to encompass the claimed portion.); generating, discretely from the first model and according to the second training phase, a second model comprising one or more CPG models using only unstructured data stored in the database and at least one external source (See Paragraphs [0042]-[0043]: The model management server can be coupled to a models store to store trained model in various formats with metadata to describe the trained models, a database stores precalculated features with raw data such as structured data and unstructured data, which the Examiner is interpreting the model management server that stores trained models in various formats with unstructured data and the model management server is able to utilize multiple models to encompass the claimed portion.); and performing a comparison of similarity metrics between vector representations of an output of the first model and an output of the second model (See Paragraph [0060]: The reusable model investigator can access data sources and features for a test, the reusable model investigator searches the model store using the model management system with keys of data sources and feature metadata, and the process determines if there is a model maximum similarity greater than or equal to a certain criteria or threshold, which the Examiner is interpreting to encompass the claimed portion as in Paragraph [0068] the system can utilize support vector machines.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy/Alsafadi/McNair to include generating, according to the first training phase, a first model comprising one or more patient pathway models using the historical data containing only structured data stored in the database; generating, discretely from the first model and according to the second training phase, a second model comprising one or more CPG models using only unstructured data stored in the database and at least one external source; and performing a comparison of similarity metrics between vector representations of an output of the first model and an output of the second model as taught by Takata. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy/Alsafadi/McNair with Takata with the motivation of improving accuracy of diagnosis of an individual patient (See Background of Takata in Paragraph [0004]).
Claims 8 and 15 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 2, Conroy/Alsafadi/McNair/Takata discloses the method of claim 1 as described above. Conroy may not explicitly teach including learning the one or more CPG models using a set of the CPGs.
Alsafadi teaches a method for further including learning the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include learning the one or more CPG models using a set of the CPGs as taught by Alsafadi to be combined with Conroy's machine learning model's training data sets. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
Claims 9 and 16 mirror claim 2 only within different statutory categories, and is rejected for the same reason as claim 2.
As per claim 3, Conroy/Alsafadi/McNair/Takata discloses the method of claim 1 as described above. Conroy further teaches wherein the database includes a plurality of patient profiles, and further including learning the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0030]: A retrospective patient database is available for storing patient data and can take the form of a convention hospital information system that is used to store electronic medical records.).
Claim 10 mirrors claim 3 only within a different statutory category, and is rejected for the same reason as claim 3.
As per claim 4, Conroy/Alsafadi/McNair/Takata discloses the method of claim 1 as described above. Conroy may not explicitly teach matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model.
Alsafadi teaches a method for matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model as taught by Alsafadi to be combined with Conroy's machine learning model's training data sets and similarity metrics. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
Claims 11 and 17 mirror claim 4 only within different statutory categories, and is rejected for the same reason as claim 4.
As per claim 5, Conroy/Alsafadi/McNair/Takata discloses the method of claim 1 as described above. Conroy may not explicitly teach ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data.
Alsafadi teaches a method for ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user- input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs, and interpreting the clinician's choices as feedback data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data as taught by Alsafadi to be combined with Conroy's similarity metric outputs. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
Claims 12 and 18 mirror claim 5 only within different statutory categories, and is rejected for the same reason as claim 5.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. Patent Pre-Grant Publication No. 2018/0307995) in view of Alsafadi (U.S. Patent Pre-Grant Publication No. 2008/0097965) in view of McNair et al. (U.S. Patent Publication No. 10,957,449) in view of Takata et al. (U.S. Patent Pre-Grant Publication No. 2019/0304603) in further view of Madhavan et al. (U.S. Patent Pre-Grant Publication No. 2019/0355478).
As per claim 7, Conroy/Alsafadi/McNair/Takata discloses the method of claim 1 as described above. Conroy/Alsafadi/McNair/Takata may not explicitly teach collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a method further including collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy/Alsafadi/McNair/Takata to include collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network as taught by Madhavan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy/Alsafadi/McNair/Takata with Madhavan with the motivation of improving identification and rank of treatments for patients and physicians (See Background of Madhavan in Paragraph [0005]).
Claims 14 and 20 mirror claim 7 only within different statutory categories, and is rejected for the same reason as claim 7.

Response to Arguments
In the Remarks filed on July 5, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Conroy, Alsafadi, and McNair does not teach or suggest "generating, according to the first training phase, a first model comprising one or more patient pathway models using the historical data containing only structured data stored in the database" and "generating, discretely from the first model and according to the second training phase, a second model comprising one or more CPG models using only unstructured data stored in the database and at least one external source; performing a comparison of similarity metrics between vector representations of an output of the first model and an output of the second model", and performing a comparison of an output of each model to identify the CPGs.
In response to argument (1), the Examiner acknowledges that the newly amended claimed portions are not taught by Conroy, Alsafadi, and McNair. The Examiner has supplemented the combinations of Conroy, Alsafadi, and McNair and the combinations of Conroy, Alsafadi, McNair, and Madhavan with Takata et al. (U.S. Patent Pre-Grant Publication No. 2019/0304603) to meet the newly amended claimed portions. Takata teaches generating, according to the first training phase, a first model comprising one or more patient pathway models using the historical data containing only structured data stored in the database in Paragraphs [0042]-[0043] teaches the model management server can be coupled to a models store to store trained model in various formats with metadata to describe the trained models, a database stores precalculated features with raw data such as structured data and unstructured data. Takata teaches generating, discretely from the first model and according to the second training phase, a second model comprising one or more CPG models using only unstructured data stored in the database and at least one external source in Paragraphs [0042]-[0043] that the model management server can be coupled to a models store to store trained model in various formats with metadata to describe the trained models, a database stores precalculated features with raw data such as structured data and unstructured data. Takata teaches performing a comparison of similarity metrics between vector representations of an output of the first model and an output of the second model in Paragraph [0060] teaches the reusable model investigator can access data sources and features for a test, the reusable model investigator searches the model store using the model management system with keys of data sources and feature metadata, and the process determines if there is a model maximum similarity greater than or equal to a certain criteria or threshold. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes methods and systems for generating a proposed treatment plan by machine learning that is based on historical data, Gancarz et al. (U.S. Patent Pre-Grant Publication No. 2013/0151383), describes a system for automatically recommending treatments for accounts by analyzing and scoring the account to be compared with historical accounts, and Stahl et al. ("GDSI: a Web­ based decision support system to facilitate the efficient and effective use of clinical practice guidelines"), describes improving CPG efficacy by utilizing information systems that make CPGs and related patient-specific decision support functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626